DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (U.S. Patent No. 8,513,661).
Regarding to claim 1, Takahashi teaches an active matrix substrate having a display region defined by a plurality of pixel regions, the active matrix substrate comprising a substrate and a plurality of oxide semiconductor TFTs supported on the substrate (column 1, lines 59-62), wherein each of the plurality of oxide semiconductor TFTs (embodiments described in Fig. 5, Fig. 7, Fig. 10. In embodiment of Fig. 5, electrodes 9 are considered source/drain electrodes) includes:
a lower gate electrode (Fig. 7, element 2) provided on the substrate (Fig. 10, element 1),
a gate insulating layer (Fig. 7, element 3) covering the lower gate electrode 2,
an oxide semiconductor layer (Fig. 7, element 4; column 8, lines 65-65) provided on the gate insulating layer 3, the oxide semiconductor layer 4 overlapping the lower gate electrode 2 with the gate insulating layer 3 interposed therebetween, the oxide semiconductor layer 4 including a channel region and a source contact region (portion above source electrode 5) and a drain contact region region (portion above drain electrode 6) which are present on opposite sides of the channel region,
a source electrode (Fig. 7, element 5) which is in contact with the source contact region of the oxide semiconductor layer 4,
a drain electrode (Fig. 7, element 6) which is in contact with the drain contact region of the oxide semiconductor layer 4,
an insulating layer (Fig. 7, element 7) covering the oxide semiconductor layer 4, the source electrode 5 and the drain electrode 6, and
an upper gate electrode (Fig. 7, element 8) provided on the insulating layer, the upper gate electrode 8 overlapping the oxide semiconductor layer 4 with the insulating layer 7 interposed therebetween, and
wherein when viewed in a normal direction of the substrate (Fig. 7), the upper gate electrode 8 does not overlap a first electrode 5 which is one of the source electrode 5 and the drain electrode 6, and a second electrode 6 which is the other of the source electrode 5 and the drain electrode 6 does not overlap the lower gate electrode 2. 
(Note that in Fig. 5, in which electrodes 9 are considered source/drain electrodes, when viewed in a normal direction of the substrate, the first and second electrodes 9 are away from lower gate 2 and upper gate electrode 8. This embodiment is applied to the following 103 rejections below).
Regarding to claim 5, Takahashi teaches a thickness of the oxide semiconductor layer is not more than 10 μm (column 8, lines 55-56).
Regarding to claim 6, Takahashi teaches the plurality of oxide semiconductor TFTs include a plurality of pixel TFTs provided in the plurality of pixel regions (column 1, lines 59-62, in a display panel each pixel is controlled by a thinfilm transistor).
Regarding to claim 9, Takahashi teaches the oxide semiconductor layer includes an In-Ga-Zn-O based semiconductor (column 8, lines 65-67).
Regarding to claim 11, Yamazaki teaches a display device comprising the active matrix substrate as set forth in claim 1 (column 1, lines 59-62).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, and 9-11 are rejectedYamazaki (U.S. Patent No. 8,637,863) in view of Takahashi et al. (U.S. Patent No. 8,513,661).
Regarding to claim 1, Yamazaki teaches an active matrix substrate having a display region defined by a plurality of pixel regions, the active matrix substrate comprising a substrate and a plurality of oxide semiconductor TFTs supported on the substrate (column 6, lines 1-7),
    wherein each of the plurality of oxide semiconductor TFTs (Fig. 16B, Fig. 13 shows labels) includes
a lower gate electrode (Fig. 13, element 3) provided on the substrate (Fig. 13, element 1),
a gate insulating layer (Fig. 13, element 4) covering the lower gate electrode 3,
an oxide semiconductor layer (Fig. 13, element 5; column 7, lines 21-40) provided on the gate insulating layer 4, the oxide semiconductor layer 5 overlapping the lower gate electrode 3 with the gate insulating layer 4 interposed therebetween, the oxide semiconductor layer 5 including a channel region and a source contact region (under source electrode 6A) and a drain contact region region (under drain electrode 6B) which are present on opposite sides of the channel region,
a source electrode (Fig. 13, element 6A) which is in contact with the source contact region of the oxide semiconductor layer 5,
a drain electrode (Fig. 13, element 6B) which is in contact with the drain contact region of the oxide semiconductor layer 5,
an insulating layer (Fig. 13, element 7) covering the oxide semiconductor layer, the source electrode and the drain electrode, and
an upper gate electrode (Fig. 13, element 8) provided on the insulating layer, the upper gate electrode 8 overlapping the oxide semiconductor layer 5 with the insulating layer 7
wherein when viewed in a normal direction of the substrate, the upper gate electrode 8 does not overlap a first electrode 6A which is one of the source electrode 6A and the drain electrode 6B.
Yamazaki does not disclose the second electrode which is the other of the source electrode and the drain electrode does not overlap the lower gate electrode.
Takahashi teaches the second electrode which is the other of the source electrode and the drain electrode does not overlap the lower gate electrode (Fig. 10, when viewed in a normal direction of the substrate, the upper gate electrode 8 does not overlap a first electrode 5 which is one of the source electrode and the drain electrode, and a second electrode 6 which is the other of the source electrode and the drain electrode does not overlap the lower gate electrode 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamazaki in view of Takahashi to configure the second electrode, which is the other of the source electrode and the drain electrode, not to overlap the lower gate electrode in order to suppress the occurrence of a hump (Takahashi, column 1, lines 55-65).
Regarding to claim 3, Yamazaki teaches wherein when viewed in the normal direction of the substrate, an end of the upper gate electrode 8 on the first electrode side 6A and an end of the first electrode 6A on the upper gate electrode side 8 are spaced away from each other. Yamazaki is silent as to the size of the distance, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the end of the upper gate electrode on the first electrode side and the end of the first electrode on the upper gate electrode side are spaced away from each other by 2 μm or more in order to obtain a desired parasitic capacitance, since it has been held that where the general conditions of a claim In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 5, Yamazaki teaches a thickness of the oxide semiconductor layer is not more than 10 μm (column 7, lines 16-19).
Regarding to claim 6, Yamazaki teaches the plurality of oxide semiconductor TFTs include a plurality of pixel TFTs provided in the plurality of pixel regions (column 1, lines 47-52, in a display panel each pixel is controlled by a thinfilm transistor).
Regarding to claim 9, Yamazaki teaches the oxide semiconductor layer includes an In-Ga-Zn-O based semiconductor (column 7, lines 35-40).
Regarding to claim 10, Yamazaki teaches the In-Ga-Zn-O based semiconductor includes a crystalline portion (column 16, lines 1-5).
Regarding to claim 11, Yamazaki teaches a display device comprising the active matrix substrate as set forth in claim 1 (column 1, lines 49-51).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki Takahashi et al. (U.S. Patent No. 8,513,661), as applied to claim 1 above.
Regarding to claim 3, Yamazaki teaches (Fig. 5) wherein when viewed in the normal direction of the substrate, an end of the upper gate electrode 8 on the first electrode side 9-left and an end of the first electrode 9-left on the upper gate electrode side 8 are spaced away from each other. Yamazaki is silent as to the size of the distance, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the end of the upper gate electrode on the first electrode side and the end of the first electrode on the upper gate electrode side are spaced away from each other by 2 μm or more in order to obtain a desired parasitic capacitance, since it has been held that where the general In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 4, Yamazaki teaches (Fig. 5) wherein when viewed in the normal direction of the substrate, an end of the second electrode 9-right on the lower gate electrode side and an end of the lower gate electrode 2 on the second electrode side are spaced away from each other. Yamazaki is silent as to the size of the distance, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the end of the second electrode on the lower gate electrode side and an end of the lower gate electrode on the second electrode side are spaced away from each other by 2 μm or more in order to obtain a desired parasitic capacitance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Allowable Subject Matter
Claims 2 and 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 2, the prior art fails to anticipate or render obvious the claimed limitations including “the upper gate electrode is arranged such that a static capacitance formed between the upper gate electrode and the first electrode is not more than 80% of a static capacitance formed between the upper gate electrode and the second electrode, and the second electrode is arranged such that a static capacitance formed between the second electrode and the 
Regarding to claim 7, the prior art fails to anticipate or render obvious the claimed limitations including “a carrier density in the channel region of the plurality of first TFTs is higher than a carrier density in the channel region of the plurality of second TFTs” in combination with the limitations recited in claim 1 and the rest of limitations recited in claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/VU A VU/Primary Examiner, Art Unit 2828